Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed October 07, 2021 in response to the Office action dated July 07, 2021. 
Claims 1, 2, 5-9, 11-13, and 15-19 have been amended.  Claims 1-20 are pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for parallel access to multiple chips but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….manage a first synthesized logical block that includes the first and second logical blocks; access a first parallel-access element and a second parallel-access element in parallel, the first parallel-access element including the first and third blocks, the second parallel-access element including the fourth and fifth blocks; write a plurality of data units into the first synthesized logical block, the plurality of data units including a first data unit written in the first block, a third data unit written in the third block, a fourth data unit written in the fourth block, and a fifth data unit written in the fifth block, wherein the first data unit, the 
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 07 October 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135